Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                             ________________

                             No. 3D20-1937
                       Lower Tribunal No. F92-3649
                           ________________


                             Joseph White,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Dava J. Tunis, Judge.

     Joseph White, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.